Citation Nr: 0840982	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-39 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES


1.  Entitlement to service connection for right ankle 
disability. 

2.  Entitlement to service connection for left wrist 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from October 1982 to 
November 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein the RO, in part, denied service 
connection for bilateral ankle and right wrist disabilities.  
This appeal also stems from a July 2006 rating decision, 
wherein the Baltimore, Maryland RO denied service connection 
for a left wrist disability.  The veteran timely appealed the 
above-referenced rating actions to the Board.  Jurisdiction 
of the claims files currently resides with the Baltimore, 
Maryland RO. 

Other issues denied by the RO in December 2003, and addressed 
by the veteran in a March 2004 notice of disagreement, were 
entitlement to an initial evaluation in excess of 10 percent 
for service-connected headache condition (which was later 
assigned an initial 30 percent rating), and entitlement to 
service connection for left ankle, right wrist and bilateral 
knee disabilities.  (See, December 2003 rating action).  In 
November 2005, the RO received the veteran's substantive 
appeal to the December 2003 rating action, wherein he 
specifically limited appellate review to the issues of 
entitlement to "Service connection for bilateral ankle 
condition and bilateral wrist condition."  By an October 
2007 rating action, the RO granted service connection for 
left ankle and right wrist disabilities; each disability was 
assigned an initial 10 percent evaluation, effective December 
1, 2003.  As the veteran has not appealed the ratings or 
effective dates assigned to the left ankle and right wrist 
disabilities, these issues no longer remain in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Thus, the only issues remaining for appellate 
consideration, are those listed on the title page. 

In a February 2008 statement to the Board, the veteran 
withdrew his request for a hearing before a Veterans Law 
Judge at the Board in Washington DC.  As the veteran has not 
indicated that he would like his hearing to be rescheduled, 
his request is, therefore, deemed withdrawn.  38 C.F.R. 
§ 20.702 (2008). 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND 

The veteran maintains that he currently has right ankle and 
left wrist disabilities that originated during his 
longstanding period of military service.  

During military service, the veteran received treatment, and 
was diagnosed with, "heel spur," (a diagnosis that was 
entered after the veteran complained of right heel and arch 
tenderness), bilateral wrist synovitis and right ankle 
arthritis.  (See, service medical records, dated in November 
1993, January 1996 and May 2003 respectively).  

Subsequent to service, the veteran has been diagnosed with 
left wrist tendonitis (see, June 2006 VA examination report).  
In September 2007, a VA examiner concluded that the veteran's 
left wrist tendonitis was unrelated to the in-service 
clinical diagnosis of bilateral wrist synovitis.  (See, 
September 2007 VA examination report).  Interestingly enough, 
that same VA physician found the veteran's right wrist 
tendonitis to have been etiologically related to the in-
service findings of bilateral wrist synovitis.  In addition, 
the September 2007 VA examiner failed to address the May 2003 
findings of right ankle arthritis and its relationship, if 
any, to any current right ankle pathology.  Given the in-
service diagnoses of "heel spur," bilateral wrist 
tendonitis and right ankle arthritis and the above-referenced 
deficiencies of the September 2007 VA examination report, the 
Board finds that another VA orthopedic examination is 
"necessary" under 38 U.S.C.A. § 103A(d) prior to any further 
review of the claims for service connection for right ankle 
and left wrist disabilities currently on appeal.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim for benefits, the claim shall be based on the 
evidence of record.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic VA examination, with an 
appropriate examiner, to determine the 
nature and etiology of his claimed right 
ankle and left wrist disabilities.  The 
veteran's claims files should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
files in conjunction with the 
examination.  The examiner must provide 
an annotation in the examination report 
that a review of the claims files was 
conducted.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the veteran's 
claimed right ankle and left wrist 
disabilities. 

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that any currently 
present right ankle and left wrist 
disabilities are etiologically related to 
the veteran's longstanding period of 
military service, to include, but not 
limited to, in-service findings of 
"heel-spur" (a diagnosis that was 
entered after the veteran complained of 
right heel and arch tenderness), 
bilateral wrist synovitis and right ankle 
arthritis in November 1993, January 1996 
and May 2003, respectively).  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  Thereafter, review the veteran's 
claims for service connection for right 
ankle and left wrist disabilities.  If 
any claim is denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and provide an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


